Exhibit 10.39 Modification to Operating Agreement for Health Diagnostic
Management, LLC

 

MODIFICATION AND AMENDMENT

 

Modification and Amendment effective as of February 13, 2013, to the Limited
Liability Company Operating Agreement (the “Operating Agreement”) of Health
Diagnostics Management, LLC (“HDM”).

 

W I T N E S S E T H :

 

WHEREAS, Article V, Section 9 of the Operating Agreement states, among other
things that the depreciation of the assets of the Company shall be allocated
solely to the Class A Members of HDM, as provided therein;

 

WHEREAS, it was the intention of the parties that amortization, as well as
depreciation, be so allocated solely to the Class A Members of HDM; and

 

WHEREAS, the Class B Member of HDM acknowledges that the amortization should be
so allocated solely to the Class A Members;

 

NOW THEREFORE, in consideration of the premises, representations and covenants
contained herein:

 

1. Amortization to be Allocated Solely to the Class A Members. The depreciation
and amortization of the assets of the Company shall be allocated solely to the
Class A Members, unless and until their interests have been redeemed by HDM in
full, and Article V, Section 9 of the Operating Agreement shall be deemed to
read in full as follows:

 

“Except as set forth herein, the profits and losses and all items of income,
gain or loss,

deduction or other allocations of this Company, shall be allocated among the
members

in the same proportions as their membership interests in the Company bear to all
the Class A and Class B membership interests of the Company in the aggregate
outstanding. Notwithstanding the foregoing, all of the depreciation and
amortization of the assets of the Company shall be allocated solely to the Class
A Members, unless and until their interests have been redeemed by the Company in
full, pursuant to the provisions of this Agreement.”

 

2. Renunciation of Class B Member. The Class B Member of HDM hereby agrees that
the depreciation and amortization of the assets of HDM, shall be allocated
solely to the Class A Members of HDM, as provided in Section 1 of this
Amendment, unless and until their interests have been redeemed in full by HDM.

 

3. Effect of Amendment. Except to the extent modified by this Amendment, the
terms and conditions of the Operating Agreement shall remain in full force and
effect.

 

4. Applicable Law. This Amendment shall be governed and construed in accordance
with the laws of the State of New York.

 

 

IN WITNESS WHEREOF, this Amendment shall be effective as of the effective date
first above written.

 

 

HEALTH MANAGEMENT CORPORATION OF AMERICA

(Sole Class B Member)